DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 , 7-18 and 21-22 are  allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Ofensend (US 2327057) discloses a tire comprising a tread portion wherein the tread portion is provided with at least one main groove extending continuously in a tire circumferential direction (as shown in the Figure below), a first groove wall, which is one of groove walls of the main groove (as shown in the Figure below), is provided with at least one first undercut  recessed portion recessed outwardly in a groove width direction from a corresponding one of groove edges of the main groove on a ground contacting surface of the tread portion (Figure 9, recessed portion-40a, page 2 col 2, line 21-24), and in the first recessed portion, a recess amount from the corresponding one of the groove edges gradually decreases toward both sides in the tire circumferential direction from a deepest portion recessed most outwardly in the groove width direction (Figure 8 showing that its rounded end portions in the circumferential directions from a deepest portion).
Ofensend discloses the first groove wall is provided with at least one second recessed portion recessed (41 a, Figure-8) outwardly in the groove width direction from the corresponding one of the groove edges and having the recess amount from the (Figure 8).  Ofensend did not disclose the second undercut recessed portion has a length in the tire circumferential direction smaller than that of the first recessed portion which is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2843172, US 3462328.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741